ACCEPTED
                                                                                03-15-00020-CV
                                                                                        5775876
                                                                     THIRD COURT OF APPEALS
                                                                                AUSTIN, TEXAS
                                                                           6/22/2015 4:50:02 PM
                                                                              JEFFREY D. KYLE
                                                                                         CLERK
                         No. 03-15-00020-CV
       ______________________________________________________
                                                          FILED IN
                                                   3rd COURT OF APPEALS
               IN THE COURT OF APPEALS OF TEXAS AUSTIN, TEXAS
                     THIRD DISTRICT, AUSTIN        6/22/2015 4:50:02 PM
       ______________________________________________________
                                                     JEFFREY D. KYLE
                                                           Clerk

                          JAMES V. LONG,

                                            Appellant,
                                  vs.

                  SOUTHWEST FUNDING LP, et al.,
                                    Appellees.

       ______________________________________________________

             On Appeal from the 126th Judicial District Court
                         Travis County, Texas
                Trial Court Cause No. D-1-GN-10-003483
       ______________________________________________________

           APPELLEE SOUTHWEST FUNDING L.P.’S BRIEF



                                Brian P. Casey
                                State Bar No. 00793476
                                Douglas G. Dent
                                State Bar No. 24078062
                                6836 Bee Caves, Bldg. 3, Suite 303
                                Austin, Texas 78746
                                Tel.: 512-617-6409
                                Fax: 888-530-9616
                                bcasey@caseylawtx.com
                                ddent@caseylawtx.com

                                ATTORNEYS FOR APPELLEE
                                SOUTHWEST FUNDING, L.P.


	                                                                         1	  
                                      TABLE OF CONTENTS




TABLE OF CONTENTS ........................................................................................ 2

INDEX OF AUTHORITIES .................................................................................. 3

I. STATEMENT ON ORAL ARGUMENT ......................................................... 4

II. RESTATED ISSUE PRESENTED .................................................................. 4

III. ADOPTION AND JOINDER ......................................................................... 4

IV. STATEMENT OF FACTS .............................................................................. 4

V. SUMMARY OF ADDITIONAL ARGUMENT ............................................. 5

VI. ARGUMENT AND AUTHORITIES .............................................................. 5

VII. CONCLUSION ................................................................................................ 7

	  




	                                                                                                              2	  
                        INDEX OF AUTHORITIES


Cases

Valence Operating Co. v. Dorsett, 164 S.W.3d 656, 661 (Tex. 2005)……………..5

Carr v. Brasher, 776 S.W.2d 567, 569 (Tex. 1989)………………………………..5

Merriman v. XTO Energy, Inc., 407 S.W.3d 244, 248 (Tex. 2013)………………..5

Lockett v. HB Zackry Co., 285 S.W.3d 63, 72 (Tex.App. – Houston [1st Dist.]
      2009, no pet.)………………………………………………………………...6

McConnell v. Southside Indep. Sch. Dist., 858 S.W.2d 337, 343 (Tex. 1993)……..6




	                                                                          3	  
                                                  I. STATEMENT ON ORAL ARGUMENT
	  
                 Appellee Southwest Funding does not request oral argument and does not

believe that oral argument is necessary to address the issues raised by this appeal.

                                                         II. RESTATED ISSUE PRESENTED
	  
Issue No. 1: Whether the trial court erred in granting summary judgment in favor

of Appellees.1

                                                               III. ADOPTION AND JOINDER
	  
                 Appellee Southwest Funding, L.P. hereby joins, adopts and incorporates by

reference all statements and arguments contained in Appellees IndyMac Mortgage

Services, OneWest Bank, FSB and Deutsche Bank National Trust Co.’s brief filed

with this Court on June 22, 2015.

                                                                  IV. STATEMENT OF FACTS2
	  
                 Southwest Funding, L.P. (“Southwest Funding”) was not a party to the

underlying foreclosure proceeding.                                                                      The Deutsche Bank defendants filed their

motion for summary judgment with the trial court on November 12, 2013.3 The

trial court granted the Deutsche Bank defendants’ motion on January 21, 2014.4

Southwest Funding joined in the Deutsche Bank defendants’ motion on December

	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
1 	  Appellant does not challenge the trial court’s granting of summary judgment against
2 	  Because Southwest Funding joins and adopts the other arguments and statements in co-

Appellees’ brief, this Statement of Facts includes only additional facts necessary to Southwest
Funding’s additional argument set forth below.
3	  CR 182.
4	  CR 350.



	                                                                                                                                                                                                                          4	  
23, 2013.5 Appellant did not file any response to Southwest Funding’s joinder.6

On October 9, 2014, the trial court granted Southwest Funding’s motion for

summary judgment.7

                                        V. SUMMARY OF ADDITIONAL ARGUMENT
	  
                 The trial court did not err in granting summary judgment against Appellant

and in favor of Appellee Southwest Funding, L.P. on Appellant’s TILA claim.

Appellant failed to respond to Southwest Funding’s motion for summary judgment,

and therefore, Appellant may not challenge the factual evidence on appeal.

                                                      VI. ARGUMENT AND AUTHORITIES
	  
                 On appeal, a trial court’s summary judgment is reviewed de novo.8 When

the trial court’s order granting summary judgment does not specify the grounds on

which the court relied for its ruling, summary judgment will be affirmed on appeal

if any theories advanced are meritorious.9 When an appellant fails to challenge a

ground on which a trial court may have granted summary judgment—either

properly or improperly, then summary judgment must be affirmed.10

                 Southwest Funding’s joinder in the other Appellees’ motion for summary

judgment before the trial court was appropriate, as Texas courts recognize the
	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
5	  CR 316.
6	  Appellant’s summary judgment response to the Deutsche Bank defendants’ motion (CR 255)

does not address Southwest Funding’s request for summary judgment.
7	  CR 363.
8	  Valence Operating Co. v. Dorsett, 164 S.W.3d 656, 661 (Tex. 2005).
9	  Carr v. Brasher, 776 S.W.2d 567, 569 (Tex. 1989). 	  
10	  Merriman v. XTO Energy, Inc., 407 S.W.3d 244, 248 (Tex. 2013).



	                                                                                                                                                                                                                          5	  
adoption of a co-party’s motion for summary judgment as a legitimate procedural

practice. 11 However, Appellant’s failure to respond to Southwest Funding’s

motion is fatal to this appeal.

                 A non-movant must present to the trial court, by written answer or response,

any issues defeating the movant’s entitlement to summary judgment.12 The effect

of a failure by a non-movant to raise an issue is that the non-movant is limited on

appeal to arguing the legal sufficiency of the grounds presented by the movant.13

                 Following Southwest Funding’s filing of its joinder in the Deutsche Bank

defendants’ motion for summary judgment, Appellant failed to file any response.

Appellant even failed to appear at the hearing on Southwest Funding’s request for

summary judgment. As a result of these failures, Appellant’s appellate issues with

respect to Southwest Funding are limited. Appellant may not raise any issue

regarding a genuine issue of material fact because Appellant failed to make such

argument before the trial court.

                 The trial court found that Southwest Funding was entitled to summary

judgment as a matter of law. The arguments set forth by Appellant on appeal are

factual in nature and do not address the legal sufficiency of Southwest Funding’s

summary judgment. Because Appellant failed to raise any fact issues in response


	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
11	  Lockett v. HB Zackry Co., 285 S.W.3d 63, 72 (Tex.App. – Houston [1st Dist.] 2009, no pet.)
12	  McConnell v. Southside Indep. Sch. Dist., 858 S.W.2d 337, 343 (Tex. 1993).
13	  Id.



	                                                                                                                                                                                                                                 6	  
to Southwest Funding’s motion for summary judgment before the trial court,

Appellant may not now raise such issues. Accordingly, the trial court’s summary

judgment must be affirmed.

                              VII. CONCLUSION
	  
       For the foregoing reasons, Appellee Southwest Funding, L.P. respectfully

requests that this Court and affirm the Trial Court’s judgment, and grant such other

relief to which Appellee may be entitled.



                                      Respectfully submitted,



                                      By: /s/ Brian P. Casey
                                            Brian P. Casey
                                            State Bar No. 00793476
                                            Douglas G. Dent
                                            State Bar No. 24078062
                                            6836 Bee Caves, Bldg. 3, Suite 303
                                            Austin, Texas 78746
                                            Tel.: 512-617-6409
                                            Fax: 888-530-9616
                                            bcasey@caseylawtx.com
                                            ddent@caseylawtx.com




	                                                                                7	  
                             Certificate of Service

      Pursuant to Tex. R. App. P. 9.5, I hereby certify that on June 22, 2015, I
served the foregoing document via e-file or facsimile on the following persons:

       James D. Pierce
       1 Sugar Creek Center 1080
       Sugar Land, Texas 77478
       jim@jamespierce.com

       Bradley E. McLain
       Daniel P. Tobin
       J. Garth Fennegan
       SettlePou
       3333 Lee Parkway, Eighth Floor
       Dallas, Texas 75219
       Fax: 214-526-4145

                                     /s/ Brian P. Casey
                                     Brian P. Casey


                           Certificate of Compliance

      Pursuant to Tex. R. App. P. 9.4(i)(3), I certify that this document contains
1,083 words.

                                     /s/ Brian P. Casey
                                     Brian P. Casey




	                                                                              8